DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/22 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilledin the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9-14, 16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1 and 11 “wherein the supervised machine learning model comprises a linear classifier generated by the computing device using a classification algorithm”.  Applicants specification is silent to any specific “algorithm” and merely discloses such as a catch all.  Applicants specification teaches a broad abstract idea without providing any specific examples, constants or any relationships which determine a specific “to generate”.  Applicants specification is silent to how “the processor is designed and configured to” with respect to claim 1 or “determining, by the processor” of claim 11.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention since the specification merely teaches “to generate an algorithm that will be performed by a computing device” and types of different algorithms however the specification is silent to an actual and specific algorithm and instead the specification merely teaches: 
“machine-learning algorithms may include, without limitation, linear discriminant analysis. Machine-learning algorithm may include quadratic discriminate analysis. Machine-learning algorithms may include kernel ridge regression. Machine-learning algorithms may include support vector machines, including without limitation support vector classification-based regression processes. Machine-learning algorithms may include stochastic gradient descent algorithms, including classification and regression algorithms based on stochastic gradient descent. Machine-learning algorithms may include nearest neighbors algorithms. Machine-learning algorithms may include Gaussian processes such as Gaussian Process Regression. Machine-learning algorithms may include cross-decomposition algorithms, including partial least squares and/or canonical correlation analysis. Machine-learning algorithms may include naive Bayes methods. Machine-learning algorithms may include algorithms based on decision trees, such as decision tree classification or regression algorithms. Machine-learning algorithms may include ensemble methods such as bagging meta-estimator, forest of randomized tress, AdaBoost, gradient tree boosting, and/or voting classifier methods. Machine-learning algorithms may include neural net algorithms, including convolutional neural net processes.” 
Though stated as “using a classification algorithm”, the specification discloses no actual algorithm and thus an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s). The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.  In the instant case the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to broadly listed computer algorithms with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “using a classification algorithm” without providing detail about the algorithm to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the written description requirements.  Applicants specification teaches the classification algorithm is not limited and is open to any and all possibilities, i.e. essentially a black box designed to perform the recited function.  Merely stating “using a classification algorithm” is not sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification is not a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.

Claims 1-4, 6, 9-14, 16 and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claims 1 and 11 “training a supervised machine learning model as a function of a training set, wherein the supervised machine learning model comprises a linear classifier”.  Applicants specification is silent to any specific “determining” or “training” and merely discloses such as a catch all.  Applicants specification teaches a broad abstract idea without providing any specific examples, constants or any relationships which determine a specific.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention since the specification merely teaches “to generate an algorithm that will be performed by a computing device” and types of different machine learning process however the specification is silent to an actual and specific algorithm or machine learning process and instead the specification merely teaches the machine learning process “without limitations” .   Though the specification teaches at par. 0012 a machine-learning module 200 that may perform one or more machine-learning processes as described in this disclosure is illustrated. Machine-learning module may include any suitable Machine-learning module may perform determinations, classification, and/or analysis steps, methods, processes, or the like as described in this disclosure using machine learning processes. A “machine learning process,” as used in this disclosure, is a process that automatically uses training data 204 to generate an algorithm that will be performed by a computing device 104/module to produce outputs 208 given data provided as inputs 212; this is in contrast to a non-machine learning software program where the commands to be executed are determined in advance by a user and written in a programming language.  The specification is silent to how or a specific “training data 204 to generate an algorithm that will be performed by a computing device 104/module to produce outputs 208 given data provided as inputs 212” is generated.  The specification discloses linear classifiers however no classification algorithm specific to a linear classifier is disclosed and thus an issue exists as to whether the disclosure is adequate to perform the entire claimed function(s).   The claimed linear classifier is not limited and includes:
“Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers.  Thus the linear classifier is not limited, the “machine learning model comprises a linear classifier” is not limited and thus a subsequent classification algorithm for “machine learning” is absent.  The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.  In the instant case the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to a computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “machine learning process” without providing detail about the algorithm to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the written description requirements.  Applicants specification teaches the machine learning process is not limited and is open to any and all possibilities, i.e. essentially a black box designed to perform the recited function.  However merely stating a “machine learning process” is not sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification is not a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9-14, 16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 are rejected due to the phrase “using a classification algorithm” since it is unclear if the phrase is with respect to a genus of different algorithms which encompass “classification algorithms”, if the phrase is with respect to a specific algorithm or with respect to something different altogether.
Claims 1 and 11 are rejected due to the phrase “a linear classifier generated by the computing device using a classification algorithm” specifically due to the term "using" since attempts to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness since it merely recites a use without any active, positive steps delimiting how this use is actually practiced. (See MPEP 2173.05(q) “Use” Claims).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-14, 16 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Froseth et al. (20020004749).
Froseth teaches a system with respect to claim 1 and a method with respect to claim 11 for additive manufacturing of nutritional supplement servings (par. 0123; par. 0192; 0195 vitamin, fruit, nuts all provide nutrition value), the system comprising a computing device (par. 0012), wherein the computing device comprises a processor (par. 0106), the processor is designed and configured to (par. 0127), receive and receiving at the processor (par. 0127) a nutritional need of a user (par. 0123 received from user; par. 0184 user profile; par. 0191 lactose; par. 0192; fig. 3d ref. 328), determine by the processor (par. 0127) a nutritional input of the user (par. 0123; par. 0191 person selected; fig. 3d ref. 328; par. 0192 additional precaution for diabetes; par. 0196), determining, by the processor (par. 0127), a user misreporting factor (par. 0134 restrictions to type of ingredients that can be combined; par. 0135; necessary restrictions to modification; par. 0191 unnecessarily avoid all foods when some don’t contain lactose; par. 0192; additional precaution for diabetes, serving size; par. 0193; special diets; par. 0196), 
determining the user misreporting factor comprises:
training a supervised machine learning model (par. 0119; design phase; par. 0113 user response to questions: par. 0121 preferences; par. 0129, par. 0191); as a function of a training set (par. 0019 nutritional requirements; par. 0121 ingredient categories; par. 0122 ingredient template; ; par. 0113, 0191 nutritional information; dairy products), wherein the supervised machine learning model comprises a linear classifier (par. 0113 consumer specific; par. 0134 limited number of ingredients) generated by the computing device using a classification algorithm (par. 0113 algorithms designed unique to particular responses given; par. 0134 programming of software to limit combinations), where the training set (par. 0113 user response to questions: par. 0121 preferences; par. 0129, par. 0191; par. 0137 nutritional score) comprises correlated nutritional measurements between past user-reported nutritional inputs (par. 0113 user first response, first question; par. 0134 ingredients selected user; par. 0137 second data; par. 0184 user profile created) and current user-reported nutritional inputs (par. 0191 no dairy products; par. 0137; generalized combination chosen): and 
determining the user misreporting factor as a function of the supervised machine learning model (par. 0119 nutritional requirements; par. 0134 restrictions to type of ingredients that can be combined; par. 0135; necessary restrictions to modification; par. 0191 user guided to not unnecessarily avoid certain foods; par. 0191 milk sugar and not milk protein fractions or milk fat fractions)
adjusting, by the computing device, nutritional input as a function of the user misreporting factor (par. 0134 restrictions to type of ingredients that can be combined; par. 0135; necessary restrictions to modification; par. 0192 individual serving size; par. 0193 different diet; par. 0196 taste)
detect a deficit between the nutritional need of the user and nutritional input of the user (par. 0195; fig. 3d ref. 332 table 2; table 3).
Calculate (fig. 3d ref. 332), by the computing device, a supplement dose (fig. 3d ref. 332, 334; par. 0192 serving size; par. 0195) as a function of the nutritional needs of the user and the deficit (fig. 3d ref. 332, 334; par. 0192; par. 0195) wherein calculating further comprises training a machine learning model (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines) according to input value training data (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines) including a plurality of elements (fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines), wherein each element of the plurality of elements includes at least a nutritional input and a correlated nutritional quantity such that the trained machine-learning model is configured to receive the nutritional input of the user as an input (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines) and output an input quantity as a function of the nutritional input of the user and the plurality of elements of the input value training data (par. 0113 final product; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines).  Determining the deficit as a function of a difference between the input quantity and the nutritional need of the user (par. 0113, 0184, 0195) and determining the supplement dose mapped to the deficit (par. 0113, 0184, 0195).
Select, by the computing device, an ingredient combination as a function of the supplement dose (par. 0196), wherein selecting further comprises:
receiving a plurality of ingredients stored at an additive manufacturing device (par. 0093), said additive manufacturing device comprising an applicator (par. 0097) configured to deposit at least a portion of the ingredient combination (par. 0097) and wherein the plurality ingredients includes a plurality of supplement ingredients (par. 0093) and at least a substrate ingredient (par. 0095-0096) and selecting an ingredient combination including at least a substrate ingredient and at least a supplement ingredient as a function of the supplement dose (par. 0184, 0195) and initiate the applicator to deposit at least a portion of the at least a substrate ingredient and at least a supplement ingredient (par. 0097; par. 0093)
The computing device is configured to receive the plurality of nutritional needs by receiving, from a user, at least a biological extraction (par. 0184),
Training (par. 0105 real time), using a plurality of nutritional training elements (par. 0110), each nutritional training element including a biological extraction datum (par. 0184) and a correlated nutritional recommendation datum (par. 0184 advice), a first machine learning process (par. 0111) and 
Generating (par. 0113), using the at least a biological extraction and the first machine learning process, the plurality of nutritional needs of the user (par. 0113).
Wherein receiving a nutritional input for the user further comprises receiving a nutritional input pattern (par. 0184).
Wherein receiving a nutritional input for a user further comprises receiving a current nutritional input (par. 0184).
Wherein detecting the nutritional deficiency further comprises:
receiving deficiency training data including a plurality of elements (table 2) wherein each element includes a biological extraction datum (table 2 diabetic, cholesterol) and a correlated nutritional deficiency datum (par. 0193).
training a nutritional deficiency model as a function of the deficiency training data (par. 0191),
receiving a biological extraction associated with the user (par. 0184) and
detecting the nutritional deficiency as a function of the nutritional deficiency model and the biological extraction (par. 0192).
The computing device is further configured to: receive a user flavor preference (par. 0196) and select the ingredient combination as a function of the user flavor preference (par. 0196)
The computing device is further configured to: receive a user texture preference (par. 0198) and select the ingredient combination as a function of the user texture preference (par. 0198).
Where adjusting the nutritional input of the user comprises weighing the nutritional input with the user misreporting factor (par. 0191 avoid unnecessarily certain foods; par. 0191 milk sugar and not mil protein fractions or milk fat fractions; par. 0192; weighing relative to in order to better meet the nutritional need of the individual).
Wherein determining the user misreporting factor comprises: receiving training data correlating nutritional intake to user misreporting factors (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines), training a machine-learning process as a function of the training data (par. 0192; additional precautions; serving size relative nutrition) and determining the user misreporting factor as a function of the machine-learning model, wherein the machine-learning model inputs user-reported nutrition intake and outputs the user misreporting factor (par. 0192).


Claims 1-4, 6, 11-14, 16 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oberwager et al. (6510430).
Oberwager teaches a system with respect to claim 1 and a method with respect to claim 11 for additive manufacturing of nutritional supplement servings (col. 5 lines 51-52), the system comprising a computing device (col. 7 line 1; col. 7 lines 64-65), wherein the computing device comprises a processor (col. 7 lines 64,) the processor (col. 7 lines 64-65) is designed and configured to, receive and receiving at the processor (col. 7 lines 64-65) a nutritional need of a user (col. 12 lines 29-34), determine by the processor (col. 7 lines 64-65) a nutritional input to the user (col. 11 lines 1-15; col. 13 lines 49-56), determining, by the processor (col. 7 lines 64-65) a user misreporting factor (col. 12 lines 49-52; col. 13 lines 63-67 high cholesterol additional calcium) using a machine-learning process (col. 12 lines 39-53; relational database; col. 13 lines 52-56; col. 14 lines 15-19), 
determining the user misreporting factor comprises:
training a supervised machine learning model (col. 11 lines 35-40); as a function of a training set (col. 11 lines 30-35) where the supervised machine learning model comprises a linear classifier (col. 13 lines 57-59; additional supplement formulation; col. 11 lies 33-35 base supplement formula) generated by the computing device using a classification algorithm (; col. 12 lines 49-52 adjust ingredients not adjusted by user to maintain relationships; col. 14 lines 15-22 relative “add”; col. 13 lines 57-67 high cholesterol; ), where the training set comprises correlated nutritional measurements between past user-reported nutritional inputs (col. 11 lines 48-55; user responds no; col. 12 lines 45-47) and current user-reported nutritional inputs (col. 11 lines 50-55; 2nd or 3rd question; col. 12 lines 47-52): and 
determining the user misreporting factor as a function of the supervised machine learning model (col. 11 lines 54-56 meet criteria though answered no; col. 13 lines 64-67)
Adjusting, by the computing device (col. 12 lines 49-52), nutritional input as a function of the user misreporting factor (col. 13 lines 57-67, col. 12 lines 49-52; col. 14 lines 15-17).
detect or detecting by the computing device a deficit (col. 13 lines 49-66) between the nutritional need of the user and the nutritional input of the user (col. 13 lines 49-66).
Calculate, by the computing device, a supplement dose (col. 13 lines 57-67; col. 14 lines 15-28; col. 11 lines 62-64, col. 15 lines 65-68) as a function of the nutritional need of the user and the deficit (col. 13 lines 57-67; col. 14 lines 15-28), where calculating further comprises
training a machine learning model (col. 9 lines 17-20; supplied to) according to input value training data (col. 9 lines 1-15)
including a plurality of elements (col. 12 lines 39-50), wherein each element of the plurality of elements includes at least a nutritional input and a correlated nutritional quantity such that the trained machine-learning model is configured to receive the nutritional input of the user as an input (col. 12 lines 29-34) and output an input quantity as a function of the nutritional input of the user and the plurality of elements of the input value training data (col. 12 lines 39-52 col. 13 lines 57-67).  Determining the deficit as a function of a difference between the input quantity and the nutritional need of the user (col. 13 lines 57-67) and determining the supplement dose mapped to the deficit (col. 14 lines 15-26; col. 13 lines 57-67).
Select, by the computing device, an ingredient combination as a function of the supplement dose (col. 13 lines 57-67; col. 14 lines 15-23; col. 11 lines 62-64, col. 15 lines 65-68), wherein selecting further comprises:
receiving a plurality of ingredients stored at an additive manufacturing device (col. 16 lines 60-62 col. 17 lines 24-25; combination dispenser, mixer, capsule maker), said additive manufacturing device comprising an applicator (fig. 9a ref. 918; arrow out of; col. 17 lines 33-34) configured to deposit at least a portion of the ingredient combination (col. 17 lines 33-34; deposit in tray) and wherein the plurality ingredients includes a plurality of supplement ingredients (table 1) and at least a substrate ingredient (col. 17 lines 25-32; mechanism) and selecting the ingredient combination including at least a substrate ingredient and at least a supplement ingredient as a function of the supplement dose (col. 14 lines 45-57) and initiate the applicator to deposit at least a portion of the at least a substrate ingredient and at least a supplement ingredient (fig. 9a ref. 918; arrow out; col. 17 lines 24-25; combination dispenser, mixer, capsule maker).
 The computing device is configured to receive the plurality of nutritional needs by receiving, from a user, at least a biological extraction (col. 11 lines 48-55; determine cholesterol, col. 11 lines 11-12; gender specific, pregnant),
Training (col. 13 lines 39-41; rank), using a plurality of nutritional training elements (ranked elements), each nutritional training element including a biological extraction datum (col. 13 lines 49-54) and a correlated nutritional recommendation datum (col. 13 lines 52-53; additional nutrients), a first machine learning process (col. 13 lines 43-48; problem solving program) and 
Generating (col. 14 lines 63-66), using the at least a biological extraction and the first machine learning process, the plurality of nutritional needs of the user (col. 14 lines 45-45).
Wherein receiving a nutritional input for the user further comprises receiving a nutritional input pattern (col. 11 lines 11-12; gender specific).
Wherein receiving a nutritional input for a user further comprises receiving a current nutritional input (col. 11 lines 11-12; gender specific).
Wherein detecting the nutritional deficiency further comprises:
receiving deficiency training data including a plurality of elements (col. 12 lines 43-45), wherein each element includes a biological extraction datum (col. 12 lines 40-43; interrelationship between elements) and a correlated nutritional deficiency datum (col. 12 lines 50-53; maintain relationship).
training a nutritional deficiency model as a function of the deficiency training data (col. 12 lines 45-52),
receiving a biological extraction associated with the user (col. 12 lines 50-52; ingredient adjusted by user; col. 11 lines 48-55; determine cholesterol, col. 11 lines 11-12; gender specific, pregnant) and
detecting the nutritional deficiency as a function of the nutritional deficiency model and the biological extraction (col. 12 lines 49-52; adjust ingredients).
Where adjusting the user-reported data comprises weighing the user reported data with the user misreporting factor (par. 0192; weighing relative to in order to better meet the nutritional need of the individual).
Wherein determining the user misreporting factor comprises: receiving training data correlating nutritional intake to user misreporting factors (par. 0113; fig. 3d ref. 332 nutritional score; par. 0107 0267, 0269 last 10 lines), training a machine-learning process as a function of the training data (par. 0192; additional precautions; serving size relative nutrition) and determining the user misreporting factor as a function of the machine-learning model, wherein the machine-learning model inputs user-reported nutrition intake and outputs the user misreporting factor (par. 0192).

Response to Arguments
With respect to applicants urging directed to the written description rejection, and more specifically with respect to applicants urging training a supervised machine learning model as a function of a training using a classification algorithm is within the capabilities of one of ordinary skill in the art.  Importantly it is this “training a machine learning model” is applicant is urging is an improvement over the art.  It is the examiners position that one of ordinary skill in the art would not be apprised of readily recognizing and more specifically programming of a computing device which includes not only a “training a machine learning model” but further requires the use of this information “using a classification algorithm”.  The claims are not limited to general knowledge but specific programming and specifically defined “algorithm”, i.e. classification algorithm.
Though applicant urges the steps are fully described at least because the instant application describes a plurality of methods, to be utilized to carry out the claimed functions, at paragraphs [0017]-[0023]) and with respect to Applicant urging that the choice of the specific type of algorithm and training data, disclosed in the instant application, to be used for generating the linear classifier is within the capabilities of those skilled in the art. The Office maintains the specific type of algorithm and training data, to be used for generating the linear classifier is not within the capabilities of those skilled in the art
Applicants specification is silent to any specific means or methods which lead to a specific result and generically merely relies on a capability without teaching how.  In the instant case applicants urges that one skilled in the art would be capable of understanding and “training a supervised machine learning model” however the claims are not limited to such.  Importantly the claims require the computing device generating an output, i.e. a linear classifier, “using a classification algorithm”.  Mere reference to a computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “training a supervised machine learning process” or “training a machine learning mode” “using a classification algorithm” without providing detail about the algorithm to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the written description requirements.  
With respect to applicants urging the specification would allow one skilled in the art to predict with a reasonable degree of confidence, importantly this is not the standard.  
The sufficiency of the algorithm is determined in view of what one of ordinary skill in the art would understand as sufficient to define the structure and make the boundaries of the claim understandable. See Noah, 675 F.3d at 1313, 102 USPQ2d at 1417.  In the instant case the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242.  For example, mere reference to broadly listed computer algorithms with appropriate programming without providing an explanation of the appropriate programming, or simply reciting “using a classification algorithm” without providing detail about the algorithm to accomplish a specific software function, is not an adequate disclosure of the corresponding structure to satisfy the written description requirements.  Applicants specification teaches the classification algorithm is not limited and is open to any and all possibilities, i.e. essentially a black box designed to perform the recited function.  Merely stating “using a classification algorithm” is not sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification is not a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.
With respect to applicants urging directed to Froseth and claim 1 and 11, it is noted applicants claims are open and do not require a specific input or ingredient or ingredient combination and more specifically are not limited with respect to, the “user misreporting factor”.  Though applicant urges the specification teaches such it is initially noted the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to applicants urging Froseth is silent to a linear classifier, it is noted in the instant case the claimed “linear classifier” is taken with respect to nutrition specific, and more specifically as taught by Froseth user specific nutrition ingredient templates particular to user responses (par. 0113) which are generated by the controller using algorithms designed to collect and interpret data to uniquely meet a particular consumers needs, i.e. consumer specific, linear classifier.  Froseth further teaches at par. 0123 predefined rules of combination, par. 0134 software limits combinations and par. 0137 relative calculates generalized combinations nutritional scores.
It is further noted, Froseth is taken to teach “user misreporting factor” as “a numerical quantity representing a probability or degree of likelihood that a user is over or under-reporting a user-reported nutritional input (par. 0191 lactose intolerance),” and further that “a machine learning model may be trained with [data retrieved from an available source] to detect for instance any mathematical, correlational, or other relationship between user nutrition intake and reporting of user nutrition intake (par. 0191 limit milk sugar and not milk protein fractions or milk fat fractions), any tendency to underestimate and/or overestimate nutritional intake, (par. 0191; not all dairy products contain lactose” where “[a] machine learning process may use a model trained in the above described manner and user-reported nutrition intake as inputs to calculate a misreporting factor-weighed nutrition input as a generated output (par. 0192; par. 0107, 0267, 0269 last 10 lines) which teaches pre-established models which are specific to producing the formula specific to user response and par. 0113 to interpret data, in addition to figure 3d and calculating “nutritional scores” and real time ranges and sizes relative the needs of an individual user (par. 0192).  
In addition, applicants provided par. 0029 of the specification teaches portion sizes as taught by Froseth (par. 0192).
With respect to applicants urging directed to Oberwager, Oberwager is taken to teach the misreporting factor including determining whether or not to identify the users health with the keyword “cholesterol” (col. 11 lines 45-56).  Oberwager further teaches a user of a defined cholesterol level may need additional supplements (col. 13 lines 50-67).
It is further noted that though Oberwager is silent to the term “algorithm”, Oberwager teaches providing an input to the controller and defined mapping, including addition and subtraction numerically to provide a specific output.  
Oberwager is taken to teach a linear classifier relative program specific to the classification “cholesterol” and more specifically with respect to col. 13 lines 57-59; additional supplement formulation; col. 11 lies 33-35 base supplement formula determining:
determining the user misreporting factor comprises:
training a supervised machine learning model (col. 11 lines 35-40); as a function of a training set (col. 11 lines 30-35) where the supervised machine learning model comprises a linear classifier (col. 13 lines 57-59; additional supplement formulation; col. 11 lies 33-35 base supplement formula) generated by the computing device using a classification algorithm (; col. 12 lines 49-52 adjust ingredients not adjusted by user to maintain relationships; col. 14 lines 15-22 relative “add”; col. 13 lines 57-67 high cholesterol; ), where the training set comprises correlated nutritional measurements between past user-reported nutritional inputs (col. 11 lines 48-55; user responds no; col. 12 lines 45-47) and current user-reported nutritional inputs (col. 11 lines 50-55; 2nd or 3rd question; col. 12 lines 47-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/             Primary Examiner, Art Unit 1792